Citation Nr: 1214006	
Decision Date: 04/17/12    Archive Date: 04/27/12	

DOCKET NO.  10-43 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

The Veteran's tinnitus as likely as not had its origin as a result of acoustic trauma during active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of April and June 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him an appropriate VA examination.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, given the favorable disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Acting Veterans Law Judge in March 2011, service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for chronic tinnitus.  In pertinent part, it is contended that the Veteran's current tinnitus is the result of exposure to noise at hazardous levels (i.e., acoustic trauma) during his period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

In any case where a Veteran is seeking service connection for a specific disability, due consideration is to be given to the places, types, and circumstances of that Veteran's service as shown by that Veteran's service record, the official history of each organization in which that Veteran served, that Veteran's medical records, and all pertinent medical and lay evidence.  In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary (of Veterans Affairs) is to accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, is to resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154 (West 2002).

In the case at hand, service treatment records, including a report of Medical Board Proceedings dated in June 1993 are negative for history, complaints, or abnormal findings indicative of the presence of chronic tinnitus.

At the time of a VA audiometric examination in May 1994, the Veteran gave a history of noise exposure while in the Marine Corps, to include missile launchers machine guns, explosives, and helicopters.  Significantly, at the time of that examination, the Veteran voiced no complaint of tinnitus.  Hearing was within normal limits in both ears, and no pertinent diagnosis was noted.

On subsequent VA audiometric examination in August 2004, no complaints of tinnitus were reported.  Once again hearing was within normal limits bilaterally, and no pertinent diagnosis was noted.

At the time of a VA audiometric examination in May 2009, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  Significantly, a review of the Veteran's claims folder showed no documentation of tinnitus in the Veteran's service treatment records.  When questioned, the Veteran indicated that, while in the United States Marine Corps, he operated a wire-guided missile launcher.  Further noted was that, while in service, the Veteran was exposed not only to missile noise, but also to explosives, gunfire, grenades, and helicopters.  According to the veteran, his post service work-related noise exposure consisted of working with a wet saw as a tile setter.  However, the Veteran denied any recreational noise exposure.

When asked to describe his tinnitus, the Veteran indicated that his tinnitus was constant and bilateral.  Further noted was that the Veteran's tinnitus had been present "since 1991."  Audiometric examination revealed hearing within normal limits bilaterally.  According to the examining audiologist, inasmuch as no hearing loss was incurred as a result of the Veteran's military service, his tinnitus was not a symptom associated with hearing loss.  Moreover, given the Veteran's reported history of "significant noise exposure" both during and after military service, it was not possible to determine the etiology of the Veteran's tinnitus without resorting to mere speculation.  

In a VA Memorandum dated in September 2010, it was noted that, given the Veteran's military occupational specialty, it was "highly probable" that he had been exposed to hazardous noise during his period of active military service.

The Board observes that, based on a review of the Veteran's DD Form 214, his military occupational specialty was that of antitank assault man.  Further noted was that, during the Veteran's period of active military service, he served in the Southwest Asia Theater of Operations, and received the Kuwait Liberation Medal.  Under the circumstances, it must be assumed that, while in service, the Veteran was, in fact, exposed to noise at hazardous levels.  Accordingly, exposure to inservice acoustic trauma has been conceded.

The Board acknowledges that, during service, the Veteran received neither a diagnosis of nor treatment for chronic tinnitus.  Moreover, it is apparent that, on two separate occasions prior to the filing of the Veteran's current claim, he failed to complain of tinnitus.  Nonetheless, at the time of the aforementioned VA audiometric examination in May 2009, the Veteran indicated that he had experienced problems with tinnitus since 1991, placing the origin of that disability during his period of active military service.  Significantly, while at the time of the May 2009 VA audiometric examination, the examiner indicated that it was "not possible" to determine the etiology of the Veteran's tinnitus without resorting to "mere speculation," that same examiner conceded that the Veteran had experienced "significant noise exposure" not only following discharge, but also during his period of active military service.

Based on the aforementioned, the Board is of the opinion that the Veteran's current tinnitus is, in fact, consistent with the "places, types, and circumstances" of his active service.  Accordingly, with the resolution all reasonable doubt in the Veteran's favor, an award of service connection for chronic tinnitus is in order.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for chronic tinnitus is granted.



	                        ____________________________________________
	ROBERT O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


